DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the connector having a central portion , a rear portion, and a front portion, the central portion having a rear side, an opposing front side, a lower end and an upper end, the rear portion extending rearward from the rear side on or adjacent the lower end of the central portion and terminating in a rear end, the front portion extending forward from the front side on or adjacent the upper end of the central portion and terminating in a front end such that the front end and the rear end are offset from one another (claim 1), with the connector comprises two triangular faces (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 includes the combination of the connector having a central portion, a rear portion, and a front portion, the central portion having a rear side, an opposing front side, a lower end and an upper end, the rear portion extending rearward from the rear side on or adjacent the lower end of the central portion and terminating in a rear end, the front portion extending forward from the front side on or adjacent the upper end of the central portion and terminating in a front end such that the front end and the rear end are offset from one another (claim 1 and Figure 1), with the connector comprises two triangular faces (claim 18 and Figures 22A and 22B).  These two descriptions of the connector appear contradictory.  It cannot be ascertained how the descriptive matter of claim 1 coincides with the descriptive matter of claim 18 (which depends from claim 1).  It appears that an unshown, non-described hybrid of the embodiment of Figure 1 and the embodiment of Figure 22A is referenced in claim 18.  Enablement is lacking in view of the apparent crossing of these embodiments without any supporting disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The combination of the limitations of “the connector having a central portion, a rear portion, and a front portion, the central portion having a rear side, an opposing front side, a lower end and an upper end, the rear portion extending rearward from the rear side on or adjacent the lower end of the central portion and terminating in a rear end, the front portion extending forward from the front side on or adjacent the upper end of the central portion and terminating in a front end such that the front end and the rear end are offset from one another”, as recited in claim 1, and “the connector comprises two triangular faces”, as recited in claim 18, which depends from claim 1.  It is unclear whether Applicant intends to positively claim the embodiment of Figure 1, or the embodiment of Figure 22A, or some non-disclosed embodiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
De Vore (3929309) shows a height adjustable, portable head support assembly.  
Each of Schirmer (3035865) and Gallegos (8042775) shows an S-shaped stanchion for a head/neck support.  
Each of Varallo (5177820) and Stiles (229062) shows an adjustable head support assembly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/December 7, 2022                            Primary Examiner, Art Unit 3636